PER CURIAM
This petition concerns the same ballot title as we examined in Remington v. Paulus, 296 Or 317, 675 P2d 485 (1984). The petitioner argues that the original title was insufficient or unfair in that the caption stated the effect of the proposed measure, only the explanation informed voters that this is a proposed constitutional amendment, it referred to constitutional provisions by number, rather than using words to describe their principles and the second sentence of the explanation misrepresented the constitutional implications of the measure. We believe we have answered all of her objections in our modification of the ballot title.
Ballot title certified as modified in Remington v. Paulus, supra.